PER CURIAM.
Bruce Ross appeals from a judgment of the District Court (Rumford, McElwee, J.) convicting him of assault (Class D), 17-A M.R.S.A. § 207(1)(A) (Supp.2003). We dismiss Ross’s appeal for his failure to file an appendix in accordance with M.RApp. P. 8(g). Specifically, to the extent Ross is appealing from the trial court’s grant of a motion to amend the complaint, Ross has failed to include that ruling as required by *815Rule 8(g)(3), and has also failed to include the criminal complaint as required by Rule 8(g)(4); nor does the appendix include the docket entries, the judgment, or the complaint on the second assault charge, despite the mandate of Rule 8(g)(2-4).1
The entry is:
Appeal dismissed.

. We note that were we to ignore the deficiencies in the appendix filed by Ross, Ross has failed to overcome the presumption of constitutionality we attribute to statutory enactment. See Town of Baldwin v. Carter, 2002 ME 52, ¶ 9, 794 A.2d 62, 66.